Herlihy, J. (dissenting).
The evaluation of testimony and other evidentiary matters is primarily for the Workers’ Compensation Board. While it is entirely possible that the oral notice of claimant’s injury did not reach each and every division of the employer, there was testimony of oral notice and it is established that he became so ill on the job that a supervisor gave him transportation to the hospital.
The board in its amended decision found that the assignment of the claimant to light duty and the payment of disability benefits were with knowledge of an injury on the job, and there is substantial evidence in the record as a whole and as referred to in the board’s decision to support the award of benefits. (See Matter of Fazio v Torregrosso & Sons, 62 AD2d 1128; Matter of Holmes v McCampbell, 39 AD2d 624; Matter of Pacer v Graybar Elec. Co., 31 AD2d 678.)
The decision should be affirmed.
Kane, J. P., and Main, J., concur with Larkin, J.; Mikoll and Herlihy, JJ., dissent and vote to affirm in an opinion by Herlihy, J.
Decision reversed, with costs to appellant against respondents filing briefs, and claim dismissed.